Title: From George Washington to General Henry Clinton, 14 September 1779
From: Washington, George
To: Clinton, Henry


        
          Sir
          Head Quarters West-point 14th Sepr 1779.
        
        You will herewith find a passport for the safe conveyance of the money and necessaries for the use of the troops of Convention, which your Excellency requested in your letter of the 8th instant.
        I inclose the within letter at the desire of Mrs Harnage. I have the honor to be your Excellency’s most obt servt
        
          Go: Washington
        
      